Upon petition to rehear,
McEaRLAND, J.,
said:
We have been asked to rehear this case on account of its novelty. The only additional argument offered is a review of the question in the American Law Review, of May, 1880. This article concedes that the weight of authority is in favor of our conclusion, and refers to additional authorities in its support that we have not had access to: Moore v. Smith, 11 Rich (law) S. C., 569: Meha v. *270Simmons, 45 Minn., 334. The author only undertakes to say that something may be said on the other side of the question, and puts forth, somewhat doubtingly, the suggestion that the jurisdiction does not depend upon the fact of death, but upon the allegation of the fact in the application for letters of administration.
If disposed to enter further with the discussion, we think it could be shown that this position is unsound. But we are content to rest our couclu sions upon the reasons and authority already given The other points in the petition have been fully considered in the foregoing opinion.
As to the' interest after June, 18(15, while it is true that complainant was absent with the notes in her possession, so that they could not have been paid, yet it is not shown that the defendants were ready or desired to make payment, or that they lost the interest.
Petition to rehear dismissed.